PER CURIAM.
Appellant Vernon Flowers was tried and convicted in the Criminal Court of Record for Polk County, Florida, of the offense of shooting into a dwelling, and was thereupon sentenced to serve a term in the State Prison. He has appealed the judgment and sentence to this Court. The local Public Defender, appointed to represent Flowers on this appeal, filed brief in this Court in his behalf.
After reviewing the facts contained in the record, the Public Defender says in the brief that he “has carefully examined the record on appeal in this case and can find nothing which would arguably support an appeal”; whereupon he moves to be permitted to withdraw as attorney of record for appellant, under the rationale of Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493.
The Public Defender has served a copy of his said brief upon appellant Flowers, and on March 15, 1972, this Court entered order giving Flowers thirty days therefrom to file any additional brief he might desire, “calling the Court’s attention to any matters that he feels should be considered in connection with the appeal in this cause”. No additional brief has been filed.
We have thereupon carefully examined the entire record on file here on behalf of appellant Flowers, and find nothing therein sufficient to justify a reversal of the judgment appealed. Accordingly the judgment is thereupon—
Affirmed.
PIERCE, C. J., and LILES and MANN, JJ., concur.